[Cite as Davis v. Dept. of Rehab. & Corr., 2012-Ohio-5278.]



                                                        Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




LEROY DAVIS

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2012-04561-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL

        {¶1}     On June 6, 2012, plaintiff, Leroy Davis, filed a complaint against
defendant, Department of Rehabilitation and Correction (“DRC”), asserting that every
month since August 2010, defendant wrongfully withdrew funds from his inmate account
to pay court costs in a Municipal Court. Plaintiff contends funds cannot be withdrawn to
pay Municipal Court costs.
        {¶2}     On August 14, 2012, defendant filed a motion to dismiss plaintiff’s
complaint pursuant to Civ.R. 12(B)(1), lack of subject matter jurisdiction. On August 21
and 22, 2012, plaintiff filed motions contra to defendant’s motion to dismiss.
        {¶3}     Since this particular action is for the recovery of an alleged wrongful
collection, the claim is grounded solely in equity. Ohio Hosp. Assn. v. Ohio Dept. of
Human Servs., 62 Ohio St. 3d 97, 579 N.E. 2d 695 (1991). “The reimbursement of
monies withheld pursuant to an invalid administrative rule is equitable relief, not money
damages . . .” Ohio Hosp. Assn. at 105. “Thus, for restitution to lie in equity, the action
generally must seek not to impose liability on the defendant, but to restore to the plaintiff
Case No. 2012-04561-AD                     -2-                                       ENTRY

particular funds or property in the defendant’s possession.” Great-West Life & Annuity
Ins. Co. v. Knudson, 534 U.S. 204, 214, 122 S. Ct. 708, 151 L. Ed. 635 (2002).
       {¶4}   “Suit that seeks return of specific funds wrongfully collected or held by the
state is brought in equity.” Santos v. Ohio Bureau of Workers’ Compensation, 101 Ohio
St. 3d 74, 2004-Ohio-28, 801 N.E. 2d 441, at paragraph one of the syllabus.
       {¶5}   R.C. 2743.03(A)(1) and (2) state:
       {¶6}   “(A)(1) There is hereby created a court of claims. The court of claims is a
court of record and has exclusive, original jurisdiction of all civil actions against the state
permitted by the waiver of immunity contained in section 2743.02 of the Revised Code,
exclusive jurisdiction of the causes of action of all parties in civil actions that are
removed to the court of claims, and jurisdiction to hear appeals from the decisions of the
court of claims commissioners. The court shall have full equity powers in all actions
within its jurisdiction and may entertain and determine all counterclaims, cross-claims,
and third-party claims.
       {¶7}   “(2) If the claimant in a civil action as described in division (A)(1) of this
section also files a claim for a declaratory judgment, injunctive relief, or other equitable
relief against the state that arises out of the same circumstances that gave rise to the
civil action described in division (A)(1) of this section, the court of claims has exclusive,
original jurisdiction to hear and determine that claim in that civil action. This division
does not affect, and shall not be construed as affecting, the original jurisdiction of
another court of this state to hear and determine a civil action in which the sole relief
that the claimant seeks against the state is a declaratory judgment, injunctive relief, or
other equitable relief.”
       {¶8}   Additionally, R.C. 2743.10(A) states in pertinent part:
       {¶9}   “Civil actions against the state for ten thousand dollars or less shall be
determined administratively by the clerk of the court of claims . . .” R.C. 2743.10 does
not confer equity jurisdiction at the Administrative Determination level of this court.
Case No. 2012-04561-AD                      -3-                                       ENTRY

Administrative Determination actions are solely for money damages. Equity jurisdiction
in matters involving the state are reserved for judicial review. Although plaintiff, in the
instant claim, is seeking to recover funds he asserted were wrongfully deducted, the
funds sought for recovery represent a claim for equitable relief and not money
damages. Consequently, this court at the Administrative Determination level has no
jurisdiction over claims grounded in equity based on the wrongful collection of funds
from an inmate.
          {¶10} In essence the jurisdiction of the entire Court of Claims is based upon the
type of relief sought, either money damages or equity. In Parsons v. Ohio Bur. of
Workers’ Compensation, 10th Dist. No. 03AP-772, 2004-Ohio-4552, the 10th District
Court of Appeals further addressed the issue of jurisdiction on equitable relief claims
stating: “the Court of Claims’ jurisdiction is limited, in pertinent part, only to civil actions
against the state permitted by the waiver of immunity contained within R.C. 2743.02.
Thus, if the state consented to suit upon a claim prior to the enactment of the waiver
contained in R.C. 2743.02, then the Court of Claims’ jurisdiction does not extend to that
claim.”     Parsons, ¶12.     Concomitantly, the court cannot exercise jurisdiction over
plaintiff’s equitable action. See Johnson v. Trumbull Corr. Inst., Ct. of Cl. No. 2004-
08375-AD, jud. aff. (5-5-05), 2005-Ohio-1241, Patterson v. Ohio Dept. of Rehab. &
Corr., Ct. of Cl. No. 2010-01468-AD, 2010-Ohio-6619.
          {¶11} IT IS ORDERED THAT:
          {¶12} Defendant’s motion to dismiss is GRANTED;
          {¶13} Plaintiff’s case is DISMISSED;
          {¶14} The court shall absorb the court costs of this case.




                                                   ________________________________
Case No. 2012-04561-AD           -4-                                  ENTRY

                                       DANIEL R. BORCHERT
                                       Deputy Clerk
Entry cc:

Leroy Davis, #628-163                  Stephen Young
15802 State Route 104 North            Department of Rehabilitation
Chillicothe, Ohio 45601                and Correction
                                       770 West Broad Street
                                       Columbus, Ohio 43222
DRB/laa
Filed 10/31/12
sent to S.C. Reporter 11/14/12